Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. The claim arises out of two separate incidents. Claimant first alleges the loss of laundry, which was given over to the prison laundry and not returned. A second loss was a loss of personal property which allegedly disappeared from the vicinity of the lieutenant’s desk on the first floor of the segregation unit. Claimant testified that his property was brought with him to the segregation unit, but he was taken up to the cell and the property left on the lower level at the lieutenant’s desk for inspection to determine if it contained any contraband. Before the property could be moved up to Claimant’s cell, certain items disappeared. Claimant said inmates go through property left unattended, and it disappears. The Court finds that in both instances the State of Illinois became a bailee of Claimant’s property, and owed Claimant a duty to use reasonable care in ensuring its return to him. Claimant testified that the property lost by the prison laundry had a value of $16.00 and that the property lost by the segregation desk had a value of $42.50. The State of Illinois presented no evidence to rebut the presumption of negligence which arises when property, in the hands of a bailee, is not returned to the bailor. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $58.50.